Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 3/3/21.
Claims 1-3 and 5-21 are pending.
Information Disclosure Statement
The IDS filed 2/10/21 has been considered by the examiner.
Drawings
The drawings were received on 3/3/21.  These drawings are approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al., Pub. No. US 2019/0289639, (“Frenger”) in view of Noh et al., Pub. No. US 2016/0269160, (“Noh”).
Independent Claims
Regarding independent claim 1, Frenger teaches the claimed limitations “A base station device (Fig. 3, base station 300) comprising 
circuitry (Fig. 3, node processor 310, transceiver 330) configured to 
transmit first control 5information (Fig. 4, any one of PCI or MIB included in SS block or alternatively, Fig. 9, first specific field information 920, see paragraph no. 0056) including an index of a synchronization signal block (e.g., SS block and its corresponding index as shown in Fig. 4; see also, paragraph nos. 0050, 0051, 0053, 0058 for a further discussion of an SS block index and in particular, paragraph no. 0058, see below) to a terminal group which includes one or more terminal devices, the synchronization signal block being receivable at each of the one or more terminal devices in the terminal group and the index of the synchronization signal block to the terminal group being specific information to the terminal group; (one or more UEs (e.g., UE 1140) within the coverage area of a cell or beam within the cell, see Fig. 11; see also paragraph nos. 0051, 0053 which disclose that a UE receives the SSB index; the newly added limitation “the index of the synchronization signal block … being specific information to the terminal group” reads on paragraph no. 0058 which discloses “The first beam specific system information may be indexed to the first beam 820 by a first specific SI index (Index1, e.g., a beam index or SS Block Index”)” and since this SS Block Index is received by the terminal group, i.e., at least one UE, (see paragraph no. 0053) in the first beam 820, this index is deemed to be “specific information to the terminal group” as now recited; this interpretation of Frenger is deemed consistent with the applicant’s specification (see paragraph nos. 0248, 0249) under the BRI standard) 
determine resource for transmitting second control information based on the index of the synchronization signal block (for the limitation “determine resource”, see below; the broadly recited “second control information” reads on e.g., the first specific PRACH configuration information specific for the first beam 820 as disclosed in paragraph no. 0058 since this specific PRACH configuration information is associated with the SS Block Index as part of the first beam specific system information; hence, this ; and
transmit the second control information to the terminal group based on the index of the synchronization signal block by using the determined resource” (for the limitation “by using the determined resource”, see below; the specific PRACH configuration information or On-demand SIBs (“second control information”) is transmitted to the at least one UE in accordance with the SS Block Index, see paragraph nos. 0053, 0054, 0058 and Figs. 7-9) as recited in claim 1.
It would appear that the limitations “determine resource” and “by using the determined resource” are inherent in Frenger since the base station of Frenger must inherently determine some resource, such as a frequency and/or time resource, to transmit the first beam specific field information 920 having the first beam specific system information and/or the On-Demand SIBs.  For example, the base station must know which subframe (e.g., time resource) to transmit the SI block having the first specific field 920 as shown in Fig. 9 and/or the On-Demand SIBs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger by incorporating the teachings of Noh to transmit control information to a terminal by allocating time-frequency resources since this is a well known technique of carrying out communications in multiple access scheme communication systems.
Regarding independent claims 15 and 17, these independent claims are corresponding method and recording medium claims of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below, if needed, to highlight the minor differences between the claims.
Regarding further independent claim 17, see Fig. 3 for a “recording medium” (memory 320).
Regarding independent claim 9, Frenger teaches the claimed limitations “A terminal device (Fig. 2, UE 200) comprising: 
circuitry (Fig. 2, UE processor 210, transceiver 230) configured to receive first control information (Fig. 4, any one of PCI or MIB included in a SS block or alternatively, Fig. 9, first specific field information 920, see paragraph no. 0056) that includes an index of a synchronization signal block (e.g., SS block and its corresponding index as shown in Fig. 4; see also, paragraph nos. 0050, 0051, 0053, 0058 for a further discussion of an SS block index and in particular, paragraph no. 0058, see below) to a terminal group which includes the terminal device and one or more other terminal devices, the synchronization signal block being receivable at each of the terminal and the one or more other terminal devices in the terminal group and the index of the synchronization signal block to the terminal group being specific information to the terminal group; (one or more UEs (e.g, UE 1140) within the coverage area of a cell or beam within the cell, see Fig. 11; see Fig. 1 for other terminal or UE devices; see also paragraph no. 0051, 0053 which disclose that a UE receives the SSB index; the newly added limitation “the index of the synchronization signal block … being specific information to the terminal group” reads on paragraph no. 0058 which discloses “The first beam specific system information may be indexed to the first beam 820 by a first specific SI index (Index1, e.g., a beam index or SS Block Index”)” and since this SS Block Index is received by the terminal group, i.e., at least one UE, (see paragraph no. 0053) in the first beam 820, this index is deemed to be “specific information to the terminal group” as now recited; this interpretation of  
receive second control information transmitted to the terminal 15group, based on the index of the synchronization signal block; (the broadly recited “second control information” reads on e.g., the first specific PRACH configuration information specific for the first beam 820 as disclosed in paragraph no. 0058 since this specific PRACH configuration information is associated with the SS Block Index as part of the first beam specific system information; hence, this PRACH configuration information or “second control information” is transmitted “based on the index of the synchronization block” as recited as the term “based on” is broadly construed; alternatively, the broadly recited “second control information” could be construed to read on the On-demand SIBs as shown in Fig. 4 since these On-demand SIBs are transmitted to at least one UE in association/combination with the SS Block Index) and
set resource for receiving the second control information based on the index of the synchronization signal block” (for the limitation “set resource” see below; the specific PRACH configuration information or On-demand SIBs (“second control information”) is received by the at least one UE in accordance with the SS Block Index, see paragraph nos. 0053, 0054, 0058 and Figs. 7-9) as recited in claim 9.
It would appear that the limitation “set resource” is inherent in Frenger since the UE or terminal of Frenger must inherently set some resource, such as a frequency 
Assuming arguendo that Frenger does not inherently this limitation, Noh teaches this limitation more explicitly, see paragraph no. 0116 which discloses “Such multiple access scheme allocates and operates time-frequency resources carrying data or control information per user.”  This is true of both the base station and the terminal or UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger by incorporating the teachings of Noh to receive control information by a terminal by allocating time-frequency resources by the terminal since this is a well known technique of carrying out communications in multiple access scheme communication systems.
Regarding independent claims 16 and 18, these independent claims are corresponding method and recording medium claims of the apparatus claim 9 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 9 applies with equal force to these independent claims and as further amplified below, if needed, to highlight the minor differences between the claims.
Regarding further independent claim 18, see Fig. 2 for a “recording medium” (memory 220).
Dependent Claims
Regarding claim 2, 10Frenger teaches “wherein a part of a plurality of terminal devices that connects to a predetermined cell belongs to the terminal group” (the recited “part” reads on a UE within the coverage area of a particular beam, see Fig. 11 which shows UE 1140 within coverage area of beam 2 within the cell). 
Regarding claim 3, 15Frenger teaches “wherein the first control information includes information specific to a beam (paragraph no. 0035, last three lines, “beam index may be encoded”) that is receivable for the plurality of terminal devices belonging to the terminal group” (see also Fig. 11 and Fig. 1).
Regarding 5claim 5, Frenger teaches “wherein the first control information includes information related to a physical channel that carries the second control information” (paragraph no. 0031, “The MIB 440 contains information on how user equipment (“UE”) can receive a system information block 1 … that is transmitted in a second NR-physical broadcast channel (referred to as “NR-PBCH2”) 450).  
Regarding 10claim 6, Frenger teaches “wherein the physical channel that carries the second control information is encrypted or encoded based on the first control information” (paragraph no. 0031, “The MIB 440 contains information on how user equipment (“UE”) can receive a system information block 1 … that is transmitted in a second NR-physical broadcast channel (referred to as “NR-PBCH2”) 450; the second NR-1 is encoded based on the information carried in the MIB). 
Regarding 15claim 7, Frenger teaches “wherein the first control information is transmitted through a broadcast channel (Fig. 4, NR-PBCH1), and the second control information is transmitted through a physical channel (Fig. 4, NR-PBCH2) that is different from the broadcast channel.” 
20SP368555WO00159/163Regarding claim 8, Frenger teaches “wherein the circuitry is further (Fig. 3, transceiver 330) configured to receive a control information request that requests transmission of third control information from at least one of the terminal devices included in the terminal group, (Fig. 4, “On-demand SIBs” are requested by a UE), 
5wherein the circuitry transmits the third control information (Fig. 4, “On-demand SIBs” such as SIB2) based on the control information request, to the terminal group” (UE which requests the on-demand SIBs, see paragraph no. 0033, last 5 lines).
Regarding claim 10, Frenger teaches “wherein the circuitry is further (Fig. 2, transceiver 230) configured to transmit a control information 20request that requests transmission of third control information (Fig. 4, “On-demand SIBs”),SP368555WO00 160/163wherein the circuitry receives the third control information that has been transmitted to the terminal group and that is based on the control information request” (Fig. 4, “On-demand SIBs” such as SIB2 requested by a UE and transmitted by a base station).
MIB 440 contains information on how user equipment (“UE”) can receive a system information block 1 … that is transmitted in a second NR-physical broadcast channel (referred to as “NR-PBCH2”) 450; the second NR-physical broadcast channel carrying SIB1 is decoded based on the information carried in the MIB; the SI block carrying the first specific field 920 is decoded by the UE).
Regarding claim 19, See Frenger and the discussion above regarding claim 1.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger in view of Noh as applied to claim 10 above and further in view of the 3GPP document R2-167960, entitled “On-demand system information delivery mechanism,” by CATT (“CATT”).
Regarding claim 11, Frenger does teach transmitting a random access preamble on a PRACH channel when the UE is in an idle mode, see paragraph no. 0052. However, Frenger does not explicitly teach using the same PRACH channel to transmit the control information request.
Hence, Frenger (and Noh) does not teach the limitations “wherein, in a case where the terminal device is in an idle mode or an inactive mode, the circuitry transmits the control information request through a physical channel for transmitting a random access preamble” as recited in claim 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Frenger and Noh by incorporating the teachings of CATT to improve the performance of the UE in preamble collision cases, since it performs no contention resolution, as suggested by CATT on page 1, last paragraph.  In addition, this would be an obvious modification in order to reduce the exchange of messages between the UE and base station when the UE is transitioning to a connected state, thereby reducing power consumption at the UE and the base station.
Regarding claim 12, Frenger does not teach but CATT teaches “wherein the circuitry transmits the random access preamble corresponding to requested control information” (see Fig. 2 of CATT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Frenger and Noh by incorporating the teachings of CATT to improve the performance of the UE in preamble collision cases, since it performs no contention resolution, as suggested by CATT on page 1, last paragraph.  In addition, this would be an obvious modification in order to reduce the exchange of messages between the UE and base station when the UE is transitioning to a connected state, thereby reducing power consumption at the UE and the base station.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Frenger and Noh by incorporating the teachings of CATT to improve the performance of the UE in preamble collision cases, since it performs no contention resolution, as suggested by CATT on page 1, last paragraph.  In addition, this would be an obvious modification in order to reduce the exchange of messages between the UE and base station when the UE is transitioning to a connected state, thereby reducing power consumption at the UE and the base station.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger in view of Noh as applied to claim 8 above, and further in view of WO 2018/120156 to Hong, (“Hong”).
Regarding claim 20, Frenger teaches “wherein the circuitry receives the control information request that requests transmission of the third control information from at least one of the terminal devices included in the terminal group, wherein the circuitry transmits the third control information to the at least one of the terminal devices in response to the control information request” (see Fig. 4 which discloses “On-demand SIBs”) as recited.

Hong teaches an access network device which receives, in a first SI transmission window, a SI request sent by a terminal and sending to the terminal the requested SI in a second SI transmission window, see the English abstract.  See also, Fig. 5 which shows that these windows are different.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Frenger and Noh by incorporating the teachings of Hong to reduce the signaling load of the access network device or base station, as suggested by Hong, see the last four lines of the English abstract.
Regarding claim 21, Frenger teaches “wherein the circuitry receives two or more control information requests from two or more terminal devices included in the terminal group, respectively, each of the two or more control information requests corresponding to each of the two or more terminal devices, wherein the circuitry transmits the third control information to each of the two or more terminal devices in response to the two or more control information requests” (see Fig. 4 which discloses “On-demand SIBs” for the different UEs) but fails to teach “in the term of the system information request window” and “in the term of the system information window” as recited in claim 21.

Hong teaches receiving multiple SIB requests from multiple terminals in a single window, see the machine language translation which discloses on page 8, “Optionally, the access network device receives a system information request sent by one terminal in a single first SI transmission window, or receives a system information request sent by multiple terminals in a single first SI transmission window”.  Since Hong teaches receiving multiple SIB requests from multiple terminals in a single SI transmission window, it must necessarily teach that the access network device transmits the requested SIBs to the multiple terminals in a single SI transmission window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Frenger and Noh by incorporating the teachings of Hong to reduce the signaling load of the access network device or base station, as suggested by Hong, see the last four lines of the English abstract.
However, assuming arguendo that Hong does not teach that the access network device transmits the requested SIBs to the multiple terminals in a single SI transmission window, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Frenger, Noh, and Hong by transmitting the requested SIBs to the multiple terminals in a single SI transmission window to provide the requested SIBs to the multiple terminals while at the same time .
Response to Arguments
The drawing and claim objections have been withdrawn in view of applicant’s amendments.
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. 
Applicant argues, re claim 1, that Frenger, Noh, CATT, and Hong do not teach or suggest the claimed limitations “transmit first control information including an index of a synchronization signal block to a terminal group which includes one or more terminal devices, the synchronization signal block being receivable at each of the one or more terminal devices in the terminal group and the index of the synchronization signal block to the terminal group being specific information to the terminal group" and "determine resource for transmitting second control information based on the index of the synchronization signal block" (emphasis added by applicant) as recited in amended Claim 1.
	However, applicant’s attention is drawn to the detailed rejection above which delineates how Frenger and Noh teach and/or suggest these claimed limitations.  In particular, the newly added limitation “the index of the synchronization signal block … being specific information to the terminal group” reads on the disclosure described in 1, e.g., a beam index or SS Block Index”)” and since this SS Block Index is received by the terminal group, i.e., at least one UE, (see paragraph no. 0053) in the first beam 820, this index is deemed to be “specific information to the terminal group” as now recited. This interpretation of the claim language and Frenger are deemed consistent with the applicant’s specification under the BRI standard, see paragraph nos. 0248, 0249 of applicant’s specification and in particular, paragraph no. 0249.
The remaining newly added limitation “determine resource for transmitting second control information based on the index of the synchronization signal block” can be construed to be taught by Frenger as set forth in the detailed rejection above.  However, assuming arguendo that Frenger does not teach these limitations in their entirety, Noh was relied upon such that the combination of Frenger and Noh renders these limitations as obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,271,181 to Hu et al. is a corresponding US patent of the WO reference, WO 2016/119148, cited in the IDS filed 2/10/21.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414